SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

519
CAF 13-00074
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF JESSICA LYNN KIRKPATRICK,
PETITIONER-APPELLANT,

                    V                                MEMORANDUM AND ORDER

RICHARD C. KIRKPATRICK, RESPONDENT-RESPONDENT.
(APPEAL NO. 1.)


DAVID J. PAJAK, ALDEN, FOR PETITIONER-APPELLANT.

TIMOTHY R. LOVALLO, BUFFALO, FOR RESPONDENT-RESPONDENT.

MICHELE A. BROWN, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Sharon M.
LoVallo, J.), entered December 13, 2012 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In these consolidated appeals, petitioner mother
appeals from three orders resolving three petitions that she filed
against respondent father, her ex-husband, with respect to the
mother’s visitation with the parties’ daughter. We note at the outset
that, although the mother filed a notice of appeal with respect to all
three orders, the only issues raised in her brief concern the
visitation order in appeal No. 2. The mother is therefore deemed to
have abandoned any issues concerning the orders in appeal Nos. 1 and 3
(see Matter of Danner v NePage [appeal No. 3], 100 AD3d 1405, 1405, lv
denied 20 NY3d 859; Ciesinski v Town of Aurora, 202 AD2d 984, 984).
We further note that any contentions concerning the propriety of the
order dismissing the mother’s custody petitions are not properly
before us because the mother did not appeal from that order (see
Matter of Groesbeck v Groesbeck, 52 AD3d 903, 903).

     With respect to appeal No. 2, we note that the Attorney for the
Child has submitted new information, obtained during the pendency of
this appeal, indicating that the order of visitation has been
superseded by a subsequent order. Therefore, the mother’s challenge
to the order in appeal No. 2 has been rendered moot (see Matter of
Dupuis v Costello, 80 AD3d 806, 807), and we conclude that the
exception to the mootness doctrine does not apply (see generally
                                 -2-                           519
                                                         CAF 13-00074

Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715).




Entered:   May 9, 2014                         Frances E. Cafarell
                                               Clerk of the Court